                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 03/31/2020
 PAKISTAN TEHREEK-E-INSAF USA LLC                               :
 a/k/a PTI USA, LLC,                                            :
                                                                :
                                         Plaintiff,             :
                                                                :   20-CV-2392 (VEC)
                 -against-                                      :
                                                                :       ORDER
                                                                :
 PTI USA and JOHN DOE, a fictitious person                      :
 in charge of the organization,                                 :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a telephonic hearing on Plaintiff’s motion for a

preliminary injunction on March 31, 2020;

        WHEREAS Mr. Jonathan Silver appeared on behalf of Defendant PTI USA; and

        WHEREAS Plaintiff’s counsel objected to Mr. Silver’s appearance as defense counsel in

this matter because of a possible conflict of interest stemming from a prior consultation between

Mr. Silver and Plaintiff’s purported authorized representative, Imran Igra;

        IT IS HEREBY ORDERED THAT the hearing on Plaintiff’s motion for a preliminary

injunction is continued pending the determination of Mr. Silver’s status as defense counsel.

Plaintiff’s motion for disqualification is due by April 7, 2020. Defendant PTI USA must either

respond to the motion by April 14, 2020, or retain new counsel and instruct incoming counsel to

file an appearance by that date, which would moot the motion for disqualification. If PTI USA
does not retain new counsel, Plaintiff must file any reply by April 17, 2020.



SO ORDERED.


Dated: March 31, 2020
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge




                                              2 of 2
